Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Duplicate Claims
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. PGPub 2017/0328644).
Regarding claim 1, Takahashi teaches a counter-flow heat exchanger (element 100), comprising a primary flow passageway (passages of element 10) comprising a primary flow inlet (element 11), a primary flow outlet (element 12), and a plurality of primary flow subset passageways therebetween (per fig. 3), wherein the primary flow passageway further comprises a primary flow inlet fractal header (element 14) fluidly connecting the primary flow inlet to each of the plurality of primary flow subset passageways (per fig. 3, 4, 11), the primary flow inlet fractal header being configured to fractally branch the fluid flow from a single passageway at the primary flow inlet to the plurality of primary flow subset passageways (per fig. 3, 4, 11), and wherein the primary flow passageway branches out from a single fluid passageway (fig. 4, element 15) at the primary flow inlet into two primary flow subset passageways (element 36 branching from element 15) that each branch out into four primary flow subset passageways 
Regarding claims 3 and 4, Takahashi teaches wherein the secondary flow passageway further comprises a secondary flow inlet fractal header (element 24, per fig. 3 and 4) fluidly connecting the secondary flow inlet to each of the plurality of secondary flow subset passageways (per fig. 3 and 4), the secondary flow inlet fractal header being configured to fractally branch the fluid flow from a single passageway at the secondary flow inlet to the plurality of secondary flow subset passageways (per fig. 3 and 4).
Regarding claim 5 and 7, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14 per fig. 3 and 4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to 
Regarding claim 6, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset passageways (per fig. 3-4), the secondary flow outlet fractal header being configured to fractally unify the secondary flow subset passageways to a single passageway at the secondary flow outlet (per fig. 3-4).
Regarding claim 8, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset passageways (per fig. 3-4), the secondary flow outlet fractal header being configured to fractally unify the secondary flow subset passageways to a single passageway at the secondary flow outlet (per fig. 3-4).
Regarding claim 9, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14, per fig. 3-4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to fractally unify the primary flow subset passageways to a single passageway at the primary flow outlet (per fig. 3-4).
Regarding claim 10, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset 
Regarding claim 11, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14, per fig. 3-4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to fractally unify the primary flow subset passageways to a single passageway at the primary flow outlet (per fig. 3-4).
Regarding claim 15, Takahashi teaches the heat exchanger core is composed of parallel alternating layers (elements 10 and 20) of the primary flow subset passageways and the secondary flow subset passageways (per fig. 1-2).
Regarding claim 17, Takahashi teaches the primary flow subset passageways are physically connected to the secondary flow subset passageways within the heat exchanger core (per fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. PGPub 2017/0328644) in view of Arafat (U.S. PGPub 2017/0089643).
Regarding claim 12, Takahashi does not teach the counterflow heat exchanger is built in a single piece using additive manufacturing.
Arafat teaches heat exchangers built in a single piece using additive manufacturing (per figures and abstract).  It would have been obvious to one skilled in the art at the time of filing to modify Takahashi to use the manufacturing method of Arafat, the motivation would be for improved heat transfer performance (abstract).
Regarding claim 13 and 16, Takahashi does not expressly teach multiple linearly extending cylinders form each individual primary flow subset passageway and each individual secondary flow subset passageway within the heat exchanger core (claim 13) or at least one of the primary flow subset passageways and the secondary flow subset passageways are circular in shape (claim 14).  The manufacture of heat exchanger passages to be linearly extending cylinders is well known in the art (as shown by Arafat 

     
Response to Arguments
Applicant’s arguments with respect to the claim(s) filed 10/14/20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763